            Case 1:20-cv-12212-DJC Document 21 Filed 05/07/21 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 STEPHEN DEFUSCO,
                         Plaintiff,
                 v.                                      C.A. No. 1:20-cv-12212-DJC

 ZUORA, INC.,
                         Defendant.


                      [PROPOSED] STIPULATED PROTECTIVE ORDER

        The parties to this Protective Order (the “Order”) have agreed to the terms of this Order;

accordingly, it is ORDERED:

        1.     Scope. All materials produced or adduced in the course of discovery, including

initial disclosures, responses to discovery requests, answers to interrogatories, answers to

requests for admissions, deposition testimony and exhibits, documents obtained pursuant to

subpoena, and information derived directly therefrom (hereinafter collectively “documents”),

shall be subject to this Order concerning Confidential Information and Highly Confidential

Information as defined below. This Order is subject to the Local Rules of this District and the

Federal Rules of Civil Procedure on matters of procedure and calculation of time periods.

      2.       Confidential Information and Highly Confidential Information. As used in

this Order, “Confidential Information” means confidential, proprietary, financial, sensitive

business, personal, private, and/or otherwise highly sensitive or legally-protected information

designated as “CONFIDENTIAL” by the producing party. Confidential Information may

include information that falls within one or more of the following categories: (i) information that

is required to be treated as confidential by law; (ii) trade secrets, (iii) confidential business,
         Case 1:20-cv-12212-DJC Document 21 Filed 05/07/21 Page 2 of 17




research, development, or other commercial information, including, but not limited to,

proprietary business information; information regarding corporate structure, procedures, policies,

strategies, governance, and/or staffing decisions; information reflecting marketing strategies or

activities; potential new business enterprises; customer or prospective customer lists and/or

customer or prospective customer information; customer buying information; information about

other employees; information about pricing; financial information; and/or (iv) personal, private

information of a kind that is not typically publicly shared. As used in this Order, “Highly

Confidential Information” means information designated as “HIGHLY CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” that comprises highly sensitive business or personal

information, such that disclosure of the information to anyone other than the attorneys

representing the parties to this action would be detrimental to the conduct of that party’s

business, the party’s reputation (personal or professional), or the business or reputation of the

party’s customers or clients (including, for example, highly sensitive communications with a

party’s customer that, if disclosed, might reasonably result in reputational harm for the customer

and detriment to the party’s business). Information or documents that are available to the public

through no breach of the Order by any Receiving Party or Qualified Person (defined below) may

not be designated as Confidential Information or Highly Confidential Information.

       3.      Form of Designation for Documents and Tangible Things.

             a. A party may designate a document as Confidential Information or Highly

Confidential Information for protection under this Order by placing or affixing the words

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” (or, alternatively to “HIGHLY

CONFIDENTIAL” but having the same meaning, “ATTORNEYS’ EYES ONLY”) (a

“Confidentiality Stamp”) on the document and on all copies in a manner that will not interfere



                                                 2
         Case 1:20-cv-12212-DJC Document 21 Filed 05/07/21 Page 3 of 17




with the legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries, or descriptions that contain the Confidential Information or

Highly Confidential Information. The Confidentiality Stamp shall be applied prior to or at the

time the documents are produced or disclosed. Applying a Confidentiality Stamp to a document

does not mean that the document has any status or protection by statute or otherwise except to

the extent and for the purposes of this Order. Any copies that are made of any documents

marked with a Confidentiality Stamp shall also be so marked, except that indices, electronic

databases, or lists of documents that do not contain substantial portions or images of the text of

marked documents and do not otherwise disclose the substance of the Confidential Information

or Highly Confidential Information are not required to be marked.

             b. All designations of Confidential Information or Highly Confidential Information

shall be made in good faith by the party or entity making such designation (the “Designating

Party”) and shall be made at the time of disclosure, production, or tender to the party receiving

such disclosure, production, or tender (the “Receiving Party”), or at such other time as permitted

by this Order. Designation of Confidential Information or Highly Confidential Information shall

be limited to information the Designating Party has a good faith interest in preserving as

confidential and/or a responsibility to individuals in preserving their privacy rights and/or a

responsibility to third parties to preserve the confidential or proprietary nature of the information.

             c. Receipt without objection by the Receiving Party of Confidential Information or

Highly Confidential Information shall not constitute an admission or agreement that such

information has been appropriately designated as such.

       4.      Form of Designation for Depositions. Any party may designate all or part of a

deposition as Confidential or Highly Confidential on the record during the deposition. Absent



                                                  3
         Case 1:20-cv-12212-DJC Document 21 Filed 05/07/21 Page 4 of 17




such designation, all deposition testimony taken in this case shall be treated as Confidential

Information until the expiration of 30 days after the transcript is delivered to all parties. Within

the 30-day window, a party may serve a Notice of Designation to all parties of record as to

specific portions of the testimony that are designated Confidential Information or Highly

Confidential Information, and thereafter only those portions identified in the Notice of

Designation shall be protected by the terms of this Order. After the expiration of 30 days from

receipt of transcript, any party may designate portions of deposition transcripts as Confidential or

Highly Confidential with reasonable notice to all other parties, which shall result in those

designated portions of the deposition transcripts being treated as confidential from that point

forward (unless and until the confidentiality designation is removed).

       5.      Protection of Confidential Material.

             a. General Protections. Confidential Information shall be used by the Receiving

Party and persons identified in subparagraph 5(b) (“Qualified Persons”), and Highly Confidential

Information shall be used by the persons identified in subparagraph 5(c), solely for the purposes

of this action (including appeals and retrials), and shall not be used or disclosed for any other

purpose whatsoever, including, without limitation, business, governmental, commercial,

administrative, judicial, media, personal, or public purposes, or any other transactions or

purposes unrelated to this action.

             b. Limited Third-Party Disclosures to Qualified Persons—Confidential

Information. The parties and counsel for the parties shall not disclose or permit the disclosure

of any Confidential Information to any third person or entity except as set forth in subparagraphs

(i) through (x) set forth immediately below. Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:



                                                  4
Case 1:20-cv-12212-DJC Document 21 Filed 05/07/21 Page 5 of 17




    i.   Counsel for the parties, and employees and independent contractors of counsel

          who have responsibility for the action;

   ii.   The parties and any officers or employees of the parties who are assisting the

          party with the litigation;

  iii.   The Court before which this case is pending, and its personnel;

  iv.    Court reporters and recorders engaged for depositions;

   v.    Contractors. Those persons, entities, or contractors specifically engaged for

          the limited purpose of making copies of documents or organizing or

          processing documents, including outside vendors and independent contractors

          hired to process electronically stored documents;

  vi.    Consultants and Experts. Consultants, investigators, or experts employed by

          the parties or counsel for the parties to assist in the preparation and trial of this

          action, as well as their associates, assistants, and other personnel employed

          directly by the experts;

  vii.   Fact witnesses. A witness who has been noticed or subpoenaed for deposition

          or court appearance in this action to the extent reasonably necessary for the

          preparation for giving of the witness’s testimony about Confidential

          Information, but that the witness shall not be permitted to retain any such

          documents or things or any copies thereof unless otherwise authorized to

          receive such information under this Order;

 viii.   Author or recipient. The author or recipient of the document (not including a

          person who received the document in the course of litigation);

  ix.    Insurers. The parties’ insurers and their counsel; and



                                         5
        Case 1:20-cv-12212-DJC Document 21 Filed 05/07/21 Page 6 of 17




            x.    Others by Consent. Other persons only by written consent of the producing

                   party or upon order of the Court and on such conditions as may be agreed or

                   ordered.

          c. Limited Third-Party Disclosures to Qualified Persons—Highly Confidential

Information. Highly Confidential Information may be shown, or its contents disclosed, to the

following persons and the following persons only:

             i.   Outside counsel of record and employees and independent contractors of

                   outside counsel who have responsibility for the action;

            ii.   Contractors. Those persons, entities, or contractors specifically engaged for

                   the limited purpose of making copies of documents or organizing or

                   processing documents, including outside vendors and independent contractors

                   hired to process electronically stored documents;

           iii.   Consultants and Experts. Consultants, investigators, or experts employed by

                   the parties or counsel for the parties to assist in the preparation and trial of this

                   action, as well as their associates, assistants, and other personnel employed

                   directly by the experts;

            iv.   The Court before which this case is pending, and its personnel;

            v.    Court reporters and recorders engaged for depositions;

            vi.   Fact witnesses. A witness who has been noticed or subpoenaed for deposition

                   or court appearance in this action to the extent reasonably necessary for the

                   preparation for giving of the witness’s testimony about Highly Confidential

                   Information, but that the witness shall not be permitted to retain any such




                                                  6
         Case 1:20-cv-12212-DJC Document 21 Filed 05/07/21 Page 7 of 17




                    documents or things or any copies thereof unless otherwise authorized to

                    receive such information under this Order;

            vii.   Author or recipient. The author or recipient of the document (not including a

                    person who received the document in the course of litigation); and

           viii.   Other persons only by written consent of the producing party or upon order of

                    the Court and on such conditions as may be agreed or ordered.

No such information shall be disclosed to any party or any other person.

           d. Acknowledgement of Understanding and Agreement to Be Bound. Any

Qualified Person entitled to receive Confidential Information pursuant to subparagraphs (v), (vi),

(vii), (ix), and (x), of paragraph 5(b), and any Qualified Person entitled to receive Highly

Confidential Information pursuant to subparagraphs (ii), (iii), (vi), and (viii) of paragraph 5(c),

shall, prior to receiving such Confidential Information or Highly Confidential Information, read

this Order and shall execute the certification contained in Attachment A, Acknowledgment of

Understanding and Agreement to Be Bound. Counsel shall maintain the originals of the forms

signed by Qualified Persons acknowledging their obligations under this Order for a period of one

year after the termination of the case. The Court and opposing counsel may, upon request,

inspect the forms, except there shall be no right to inspect the forms signed by persons identified

in subparagraphs (vi), (vii), and (x) of paragraph 5(b) or subparagraphs (iii) or (vi) of paragraph

5(c) until after they have been identified as testifying witnesses in accordance with the Federal

Rules of Civil Procedure.

         e.    Control of Documents. The Receiving Party and any Qualified Persons who

receive documents produced pursuant to this Order shall make reasonable efforts to prevent

unauthorized or inadvertent disclosure of Confidential Information or Highly Confidential



                                                  7
         Case 1:20-cv-12212-DJC Document 21 Filed 05/07/21 Page 8 of 17




Information. If Confidential Information or Highly Confidential Information is disclosed to

anyone other than in a manner authorized by this Order, the Receiving Party or Qualified Person

shall, upon learning of such disclosure, immediately bring all pertinent facts relating to such

disclosure to the attention of the Designating Party and shall work with the Designating Party’s

counsel to make every reasonable effort to retrieve such Confidential Information or Highly

Confidential Information and to prevent further disclosure.

       6.     Inadvertent Failure to Designate. An inadvertent failure to designate a

document as Confidential Information or Highly Confidential Information does not, standing

alone, waive the right to so designate the document. If a party designates a document as

Confidential Information or Highly Confidential Information after it is initially produced, the

Receiving Party and any Qualified Person who has received such documents, on notification of

the designation, must make a reasonable effort to assure that the document, as newly designated,

is treated in accordance with the provisions of this Order. The Receiving Party is responsible for

notifying any Qualified Person to whom the Receiving Party disclosed such documents of the

new designation.

       7.     Third Parties’ Right to Designate Confidential Information or Highly

Confidential Information. Third parties who produce documents in this case, pursuant to

subpoenas or otherwise, may obtain the benefits of this Order by designating information as

Confidential or Highly Confidential, in accordance with paragraphs 2 through 4 of this Order.

       8.     Filing of Confidential Information or Highly Confidential Information. This

Order does not, by itself, authorize the impoundment of any documents. However, any party

wishing to file a document designated as Confidential Information or Highly Confidential

Information in connection with a motion, brief, or other submission to the Court must first file a



                                                 8
           Case 1:20-cv-12212-DJC Document 21 Filed 05/07/21 Page 9 of 17




motion to impound in accordance with the Local Rules of this District and the Federal Rules of

Civil Procedure, unless the Designating Party consents to its public filing. If a motion for

impoundment is filed, the party who designated the document as Confidential Information has

the burden of establishing the confidential nature of the document and the extraordinary remedy

of impoundment. The parties shall work together in good faith with respect to any impoundment

issues.

          9.      Challenges by a Party to Designation as Confidential Information or Highly

Confidential Information. The designation of any material or document as Confidential

Information or Highly Confidential Information is subject to challenge by any party. The

following procedure shall apply to any such challenge.

                a. Meet and Confer. The Receiving Party challenging the designation of

Confidential Information or Highly Confidential Information must do so in good faith and must

begin the process by conferring directly with counsel for the Designating Party. In conferring,

the Receiving Party must explain the basis for its belief that the confidentiality designation was

not proper and must give the Designating Party an opportunity to review the designated material,

to reconsider the designation, and, if no change in designation is offered, to explain the basis for

the designation. The Designating Party must respond to the challenge within five (5) business

days.

                b. Judicial Intervention. A Receiving Party that elects to challenge a

confidentiality designation may file and serve a motion that identifies the challenged material

and sets forth in detail the basis for the challenge. Each such motion must be accompanied by a

certification that affirms that the movant has complied with the meet and confer requirements of

this procedure. The burden of persuasion in any such challenge proceeding shall be on the



                                                    9
          Case 1:20-cv-12212-DJC Document 21 Filed 05/07/21 Page 10 of 17




Designating Party. Until the Court rules on the challenge, all parties shall continue to treat the

materials as Confidential Information or Highly Confidential Information (as so designated)

under the terms of this Order.

         10.     Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Information or Highly Confidential Information shall be

by motion. Nothing in this Order or any action or agreement of a party under this Order limits

the Court’s power to make orders concerning the disclosure of documents produced in discovery

or at trial.

         11.     Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order shall be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or that anticipates that another party may present

Confidential Information or Highly Confidential Information at a hearing or trial shall bring that

issue to the Court’s and parties’ attention by motion or in a pretrial memorandum without

disclosing the Confidential Information or Highly Confidential Information. The Court may

thereafter make such orders as are necessary to govern the use of such documents or information

at trial or a hearing.

         12.     Confidential Information or Highly Confidential Information Subpoenaed or

Ordered Produced in Other Litigation.

               a. If a Receiving Party (or Qualified Person who has received documents pursuant to

this Order) is served with a subpoena or an order issued in other litigation that would compel

disclosure of any material or document designated in this action as Confidential Information or

Highly Confidential Information, the Receiving Party or Qualified Person must so notify the

Designating Party, in writing, immediately and in no event more than three (3) business days



                                                  10
        Case 1:20-cv-12212-DJC Document 21 Filed 05/07/21 Page 11 of 17




after receiving the subpoena or order. Such notification must include a copy of the subpoena or

court order.

           b. The Receiving Party or Qualified Person also must immediately inform in writing

the party who caused the subpoena or order to issue in the other litigation that some or all of the

material covered by the subpoena or order is the subject of this Order. In addition, the Receiving

Party or Qualified Person must deliver a copy of this Order promptly to the party in the other

action that caused the subpoena to issue.

           c. The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the Designating Party in this case an opportunity to try to

protect its Confidential Information or Highly Confidential Information in the court from which

the subpoena or order issued. The Designating Party shall bear the burden and the expense of

seeking protection in that court of its Confidential Information or Highly Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations

set forth in this paragraph remain in effect while the party has in its possession, custody, or

control Confidential Information or Highly Confidential Information by the other party to this

case.

        13.   Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have been

impounded, and the party asserting confidentiality will have the burden of demonstrating the

propriety of impoundment.

        14.   Obligations on Conclusion of Litigation.




                                                 11
        Case 1:20-cv-12212-DJC Document 21 Filed 05/07/21 Page 12 of 17




           a. Order Continues in Force. Unless otherwise agreed or ordered, this Order shall

remain in force after dismissal or entry of final judgment not subject to further appeal.

           b. Obligations at Conclusion of Litigation. Within seventy-five (75) days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information or

Highly Confidential Information protected under this Order, including copies as defined in

paragraph 3(a), shall be returned to the Designating Party, or destroyed by the Receiving Party or

Qualified Person, at the Receiving Party or Qualified Person’s option, provided, however, that

counsel for the Receiving Party shall be entitled to retain a copy of Confidential Information or

Highly Confidential Information in its files. After the seventy-five (75) day period, if requested

by any Party, any person subject to this Order shall within fourteen (14) days of the request

certify in writing that all Confidential Information or Highly Confidential Information required

to be destroyed or returned has been destroyed or returned.

           c. Retention of Work Product. In addition to retaining a copy of Confidential

Information or Highly Confidential Information in its files, counsel may also retain attorney

work product that refers or relates to designated Confidential Information or Highly Confidential

Information. Any retained Confidential Information or Highly Confidential Information shall

continue to be protected under this Order. An attorney may use his or her work product in

subsequent litigation, provided that its use does not disclose or use Confidential Information or

Highly Confidential Information.

       15.    Inadvertent Disclosure of Privileged Documents. Neither the attorney-client

privilege nor work product protection is waived by inadvertent disclosure connected with this

litigation. A party who has inadvertently produced documents protected by the attorney-client

privilege or work product doctrine shall promptly give written notice to counsel for the



                                                 12
        Case 1:20-cv-12212-DJC Document 21 Filed 05/07/21 Page 13 of 17




Receiving Party once the inadvertent disclosure is discovered. Immediately upon receipt of

notice, and without further substantive review of the document, the Receiving Party (and any

Qualified Person who has received the documents at issue) shall return and/or destroy all copies

of the documents and provide written notice of such action, even if the Receiving Party (or

Qualified Person) disputes the assertion of privilege. The Receiving Party is also responsible for

notifying any Qualified Person to whom the Receiving Party disclosed such documents of the

inadvertent disclosure and of the Qualified Person’s obligation to return and/or destroy all copies

of the documents (and to not review such documents) and provide written notice of the same.

       16.      Reservation of rights.

           a. Nothing in this Order shall be construed to prevent counsel from advising their

respective clients in any way relating to this litigation, provided that counsel does not disclose to

its client thereby the substance of any information in a manner that is inconsistent with the terms

of this Order.

           b. Nothing contained in this Order shall be construed to restrict the use or disclosure

of Confidential or Highly Confidential Information by the Designating Party or be construed as a

basis to avoid discovery of such information or documentation, or be construed as a basis to

prevent any party from interposing an objection to a request for discovery.

           c. By stipulating to this Order, the parties do not waive any applicable privileges and

reserve the right to contest any requests or subpoenas for documents or testimony and to assert

such applicable privileges.

           d. The designation of materials as Confidential or Highly Confidential Information

shall not be admissible in any proceeding as evidence that the materials in fact contain

confidential information.



                                                 13
        Case 1:20-cv-12212-DJC Document 21 Filed 05/07/21 Page 14 of 17




           e. Nothing in this Order is intended to or may be construed as limiting the parties

from using information gained in discovery or otherwise at hearing or trial.

       17.    Order Subject to Modification. This Order shall be subject to modification by

the Court on its own initiative or on motion of a party or any other person with standing

concerning the subject matter.

       18.    No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document or

material designated Confidential Information or Highly Confidential Information by counsel or

the parties is entitled to protection under Rule 26(c) of the Federal Rules of Civil Procedure or

otherwise until such time as the Court may rule on a specific document or issue.

       19.    Persons Bound. This Order shall take effect as an order of the Court when

entered and shall be binding upon all counsel of record and their law firms, the parties, and

persons made subject to this Order by its terms. Notwithstanding the above, the parties, and any

Qualified Person who signs Attachment A, agree to be bound by the terms of this Order pending

the Court’s entry of the Order, or an alternative thereto that is satisfactory to all parties, and any

violation of the terms of this Order shall be subject to the same sanctions and penalties as if this

Order had been entered by the Court.

       20.    Nothing herein purports to direct the Court or Court personnel as to the handling

of material designated by the parties pursuant to this Order.




                                                  14
       Case 1:20-cv-12212-DJC Document 21 Filed 05/07/21 Page 15 of 17




    SO ORDERED.



Dated: May ____,
            7    2021

                                               ENTERED:

                                               ______________________
                                               __________________
                                               Hon.
                                               Hon Denise J.J Casper
                                               United States District Judge




                                     15
         Case 1:20-cv-12212-DJC Document 21 Filed 05/07/21 Page 16 of 17




         The above terms and conditions are hereby stipulated and agreed to by the respective

undersigned counsel for the parties in the above-captioned action, subject to the approval of the

Court:

 STEPHEN DEFUSCO                                  ZUORA, INC.

 By his attorneys,                                By its attorneys,


  /s/ Hannah T. Joseph                             /s/ Elizabeth E. Monnin-Browder
 Stephen D. Riden (BBO# 644451)                   C. Max Perlman (BBO# 630395)
 Hannah T. Joseph (BBO# 688132)                   max@hrwlawyers.com
 BECK REED RIDEN LLP                              Elizabeth E. Monnin-Browder (BBO#
 155 Federal Street, Suite 1302                   679005)
 Boston, MA 02110                                 emonnin-browder@hrwlawyers.com
 Tel. (617) 500-8660                              Hirsch Roberts Weinstein LLP
 Fax. (617) 500-8665                              24 Federal Street, 12th Floor
 sriden@beckreed.com                              Boston, Massachusetts 02110
 hjoseph@beckreed.com                             (617) 348-4300
                                                  (617) 348-4343 (fax)


 Dated: May 6, 2021                               Dated: May 6, 2021
        Case 1:20-cv-12212-DJC Document 21 Filed 05/07/21 Page 17 of 17




                                        ATTACHMENT A

                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 STEPHEN DEFUSCO,
                        Plaintiff,
               v.                                      C.A. No. 1:20-cv-12212-DJC

 ZUORA, INC.,
                        Defendant.


              ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he/she has read the Stipulated Protective

Order (the “Order”) dated ______________________ in the above-captioned action, understands

the terms thereof, and agrees to be bound by its terms. The undersigned submits to the

jurisdiction of the United States District Court for the District of Massachusetts in matters relating

to the Order and understands that the terms of the Order obligate the undersigned to use materials

designated as Confidential Information or Highly Confidential Information for the purposes of the

above-captioned action and in a manner consistent with the terms of the Order, and not to

disclose any such Confidential Information or Highly Confidential Information to any other

person or entity in a manner inconsistent with the Order. The undersigned acknowledges that a

violation of the Order may result in penalties for contempt of court.

Date: _________________               Signed By:

                                      Name (Printed):

                                      Address:
